DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame including a cavity and the cavity including the SMP foam (claim 8), the membrane comprising perforations wherein each perforation couples opposing surfaces of the membrane to one another (claims 10 and 19), the apparatus wherein an axis traverses first and second portions of the SM metal, first and second portions of the membrane and the SMP foam, wherein the SMP foam is between the first and second portions of the SM metal and the first and second portions of the membrane (claim 15), the membrane including fibers (claim 20), and the apparatus comprising a SMP foam, a membrane, a SM metal and an additional membrane, wherein the additional membrane directly contacts the SMP foam (claims 23 and 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the parameter set forth in this claim is found to be unclear/confusing for multiple reasons, firstly, it is unclear how the axis relates to, and/or is part of the final device, since it is disclosed that the axis just merely traverses first and second portions of the SM metal and membrane, thus, the axis does not define and/or establish a location of the first and second portions.  Secondly, it is unclear how exactly the SMP foam is/could be between the first and second portion of the SM metal and between the first and second portion of the membrane, this type of structure does not seem to physically/structurally make sense; and the originally filed disclosure does not aid in clarifying the parameter since the specification does not explain and/or detail how this would structurally work, instead merely just reciting the parameter in passing, and there are no figures which give a visual representation of said parameter.  Lastly, it is unclear if the parameter is actually setting forth an additional structural limitation for the final product/apparatus, or merely reiterating, in different words, the structure set forth in claim 2 (from which claim 15 depends), i.e. the apparatus having the structure of the membrane being between the SMP foam and the SM metal. Therefore, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 23, which sets forth the parameter of the apparatus “comprising an additional membrane, wherein the membrane includes at least one of…” (emphasis added), it is not clear if “the membrane” is in reference to the “additional membrane” or the membrane introduced in claim 17, from which claim 23 depends.  For the purpose of examination, it shall be assumed the limitation of “the membrane” actually meant “the additional membrane”; appropriate correction is required. 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13, 17-19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nash (US PG Pub. 2021/0068947).
Regarding claims 1 and 2, Nash discloses an apparatus, illustrated in Figures 2A and 2B, comprising a shape memory polymer (SMP) foam (131) having an outside surface; and a membrane/adhesive that encapsulates at least 50% of the outside surface of the SMP foam; and shape memory (SM) metal/stent/strut coupled to the SMP foam (131) and the membrane/adhesive is between the SMP foam (131) and the SM metal; wherein the SMP foam (131) includes a thermoset SMP, and the membrane/adhesive includes a thermoplastic polymer ([0019], Lines 5-7; [0026]; [0040], Lines 1-6; [0042], Lines 1-3; [0050] & [0051], Lines 1-3).
Regarding claim 3, Nash discloses the apparatus of claim 1, including a shape memory (SM) metal/strut coupled to the SMP foam (131) and the membrane/outer conduit, wherein the SM metal is between the SMP foam and the membrane, illustrated in Figures 2A and 2B ([0040], Lines 1-6; [0042], Lines 1-3; [0050] & [0063]).
Regarding claim 4, Nash discloses the apparatus of claim 1 including a shape memory (SM) metal/strut coupled to the SMP foam (131) and the membrane/inner conduit, wherein the SMP foam is between the membrane/inner conduit and the SM metal, illustrated in Figures 2A and 2B ([0040], Lines 1-6; [0042], Lines 1-3; [0050] & [0064]).
Regarding claims 5-7, Nash discloses the apparatus of claim 2, comprising a stent/frame/mesh, illustrated in Figures 2A and 2B, wherein the stent/frame/mesh includes the SM metal ([0040], Lines 1-6 & [0042], Lines 1-3).
Regarding claim 8, Nash discloses the apparatus of claim 6 wherein the frame/stent includes a cavity/lumen which includes the SMP foam (131), illustrated in Figures 1-2B.
Regarding claim 9, Nash discloses the apparatus of claim 1, wherein the membrane/outer conduit is perforated ([0063] – to clarify, it is well known in the art that ePTFE comprises micro-pores/perforations).
Regarding claim 13, Nash discloses the apparatus of claim 1 wherein the SMP foam (131) is a reticulated open-cell polyurethane foam; the SMP foam includes hydroxypropyl ethylenediamine (HPED), triethanolamine (TEA), and hexamethylene diisocynate (HDI) – ([0026] & [0040], Line 6).
Regarding claims 17 and 18, Nash discloses an apparatus, illustrated in Figures 2A and 2B, comprising a thermoset shape memory polymer (SMP) porous foam (131), including hydroxypropyl ethylenediamine (HPED), triethanolamine (TEA), and hexamethylene diisocynate (HDI) - ([0026] & [0040], Line 6); a membrane/coating, including polyurethane/HPED, TEA, and HDI, wherein the membrane/coating is not a foam ([0050] & [0051]); and a shape memory (SM) metal ([0040], Lines 1-4 & [0042], Lines 1-3).
Regarding claims 17, 19, 21 and 22, Nash discloses an apparatus, illustrated in Figures 2A and 2B, comprising a thermoset shape memory polymer (SMP) foam (131); a shape memory (SM) metal; and a membrane/outer conduit, wherein the membrane/outer conduit includes extruded PTFE (ePTFE) and comprises perforations, each of the perforations coupling opposing surfaces of the membrane to one another, and the membrane/outer conduit directly contacts the SMP foam (131) and directly contacts, and completely surrounds a portion of, the SM metal ([0040], Lines 1-6; [0042], Lines 1-3; & [0063]).
Regarding claims 23 and 24, Nash discloses the apparatus of claim 17 comprising an additional membrane/inner conduit, including polyurethane, directly contacting the SMP foam ([0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nash.
Regarding claims 10-12, Nash discloses the apparatus of claim 9, wherein each perforation couples opposing surfaces of the membrane to one another ([0063]); and though it is not specifically disclosed that there are at least 20 perforations, wherein the perforations include a diameter greater than 150 microns and adjacent perforations have a distance between 20 and 90 microns, these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate number of, and/or size of, and/or spacing between the perforations, including having at least 20 perforations with a diameter greater than 150 microns and a distance of 20 and 90 microns between adjacent perforations, since it has been held that the provision of adjustability, including a change in size and/or placement/spacing, is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).  Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameters of specifically having at least 20 perforations with a diameter greater than 150 microns and a distance between 20 and 90 microns between adjacent perforations, as opposed to any other amount of, size of, and/or distance between perforations.
Regarding claim 16, Nash discloses the apparatus of claim 2, and though it is not specifically disclosed that thickness of the membrane is between 10 and 40 microns, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate thickness, for the membrane of the apparatus of Nash, including between 10 and 40 microns, since it has been held that the provision of adjustability, including a change in size/thickness, is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the membrane having a thickness between 10 and 40 microns, as opposed to any other thickness.
Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nash as applied to claims 2 and 17 above, and in view of Tuval et al. (US Patent No. 8,876,895), hereinafter Tuval.
Regarding claims 14 and 25, Nash discloses the apparatus of claims 2 and 17, but does not specifically disclose a plurality of mechanical anchors coupled to the SM metal.
	However, Tuval teaches a vascular apparatus (10), in the same field of endeavor, comprising a plurality of mechanical anchors/barbs (120), coupled to a SM metal frame (12), in order to penetrate tissue and aid in holding/keeping the vascular apparatus in place, illustrated in Figure 1 (Column 11, Line 60 – Column 12, Line 3; Column 49, Lines 33-34 & Column 50, Lines 50-53).
	In view of the teachings of Tuval, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the SM metal, of the apparatus of Nash, to further comprise a plurality of mechanical anchors, in order to penetrate tissue and aid in holding/keeping the apparatus in place.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nash as applied to claim 17 above, and in view of Hall et al. (US PG Pub. 2014/0081414), hereinafter Hall.
Regarding claim 20, Nash discloses the apparatus of claim 17, but does not specifically disclose the membrane includes fibers.
	However, Hall teaches that it is a known method to electro-spin fibers into a membrane structure used in vascular devices ([0050]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the membrane, of the apparatus of Nash, to be electro-spun, thereby including fibers, since this is a well-known method of making/forming membranes used in vascular devices, as taught by Hall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774